Exhibit 99.2 Blueknight Energy Partners, L.P. Announces Rights Offering TULSA, Okla, September 14, 2011 Blueknight Energy Partners, L.P. (NASDAQ: BKEP) (“BKEP” or the “Partnership”), a midstream energy company focused on providing integrated services for companies engaged in the production, distribution and marketing of crude oil, asphalt and other petroleum products, today announced that it intends to launch a rights offering, pursuant to which it will distribute detachable freely-tradable rights (each a “Right” and collectively the “Rights”) pro rata to common unitholders of record (“Record Date Unitholders”) as of the close of business on September 27, 2011 (the “Record Date”).Record Date Unitholders will receive 0.5412 Rights for every common unit owned on the Record Date.Each whole Right will entitle the holder to acquire, for an exercise price of $6.50, a newly-issued Series A Preferred Unit of the Partnership. The Partnership intends to distribute the Rights to the Record Date Unitholders on October 3, 2011.We have applied to list the Rights on the NASDAQ Global Market.The Rights are expected to trade during the month of October 2011 until the close of the NASDAQ Global Market on October 31, 2011, the expiration date of the Rights. The Partnership has filed a registration statement on Form S-3 with the Securities and Exchange Commission that registers the Series A Preferred Units underlying the Rights and the common units into which the Series A Preferred Units are convertible.The registration statement was declared effective on July 26, 2011. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of any such state or jurisdiction. Important Dates Record Date September 27, 2011 Subscription period October 3, 2011 to October 31, 2011 Expiration Date (1) October 31, 2011 (1)Unless the offering is extended. Forward-Looking Statements This release may include forward-looking statements. Statements included in this release that are not historical facts are forward-looking statements. Such forward-looking statements are subject to various risks and uncertainties. These risks and uncertainties include, among other things, uncertainties relating to the impact of the refinancing of the Partnership’s debt and recapitalization of its partnership interests upon the price of its common units, the Partnership’s future cash flows and operations, pending legal proceedings, future market conditions, current and future governmental regulation, future taxation and other factors discussed in the Partnership’s filings with the SEC. If any of these risks or uncertainties materializes, or should underlying assumptions prove incorrect, actual results or outcomes may vary materially from those expected. The Partnership undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. About Blueknight Energy Partners, L.P. BKEP owns and operates a diversified portfolio of complementary midstream energy assets consisting of approximately 8.1 million barrels of crude oil storage located in Oklahoma and Texas, approximately 6.7 million barrels of which are located at the Cushing Oklahoma Interchange, approximately 1,285 miles of crude oil pipeline located primarily in Oklahoma and Texas, approximately 300 crude oil transportation and oilfield services vehicles deployed in Kansas, Colorado, New Mexico, Oklahoma and Texas and approximately 7.4 million barrels of combined asphalt product and residual fuel oil storage located at 45 terminals in 22 states. BKEP provides integrated services for companies engaged in the production, distribution and marketing of crude oil, asphalt and other petroleum products. BKEP is based in Oklahoma City, Oklahoma and Tulsa, Oklahoma. For more information, visit the Partnership’s web site at www.bkep.com. Contact: BKEP Investor Relations 918-237-4032 investor@bkep.com or BKEP Media Contact: Brent Gooden (405) 715-3232 or (405) 818-1900 2
